Citation Nr: 1635895	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  15-04 385	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to service-connected hypertension.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

3.  Entitlement to service connection for bone spurs of the neck.

4.  Entitlement to service connection for prostate cancer, including as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claims of service connection for headaches, including as due to hypertension (which was characterized as headaches associated with hypertension), carpal tunnel syndrome of the left wrist (which was characterized as carpal tunnel syndrome, left wrist, with numbness and tired feeling), bone spurs of the neck (which was characterized as bone spurs, neck), and for prostate cancer, including as due to ionizing radiation exposure (which was characterized as prostate cancer associated with radiation).  The Veteran disagreed with this decision in June 2012.  He perfected a timely appeal in January 2015.  Having reviewed the record evidence, the Board finds that these issues should be recharacterized as stated on the title page of this decision.

Because the Veteran lived within the jurisdiction of the RO in Columbia, South Carolina, prior to his death, that facility has jurisdiction in this appeal.

The Veteran appointed his current service representative to represent him before VA in June 2013 by filing a properly executed VA Form 21-22 with the RO.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDING OF FACT

On August 29, 2016, prior to the promulgation of a Board decision in this appeal, a computerized records match between VA and the Social Security Administration revealed that the appellant died in July 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


